Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.

Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive. Applicant argues that “Amended claim 1 recites, inter alia, a switch electrically connected to the resistor in series operative to test the current test resistor while the SSPC system is operating a load. The Examiner has not alleged the above noted claim recitations to have been disclosed by Tofigh or any other reference. The rejection is therefore overcome. Moreover, even if, arguendo, the microcontroller of Tofigh can reasonably be considered a switch as recited in the claims, Tofigh still does not disclose the arrangement of components as recited in claim 1, so that the switch is to test the current test resistor while the SSPC system is operating a load. The Examiner disagrees because Holley et al. at ¶0026-0027 and at fig. 1 discloses a switch T that tests solid state switches 1 and 2 (connected in series between source 10 and .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tofigh et al. (US 2006/0200688 A) in view of Holley et al. (US 2014/0103990 A1)
Regarding claim 1, Tofigh et al. (hereafter Tofigh) at fig. 4 and ¶0055 and ¶0071 discloses a solid-state power controller (SSPC) system with a built-in-test circuit:
a SSPC field-effect transistor (FET) switch [MOSFET 50’ fed from line input 52’];
a current sense resistor [82 (R48)] electrically connected to the SSPC FET switch in series;
a resistor [R47, connected in series with 82 and coupled to port P1.6 of microcontroller (MCU) 56’] electrically connected to the current sense resistor in series; and
a load output [54’] electrically connected between the current sense resistor and the resistor, wherein the current sense resistor is connected in series between [as shown] the SSPC FET switch and the load output.
sense resistor while the SSPC system is operating a load. Rather discloses testing of the sense resistor using microcontroller 1 while SSPC system is operating load and also suggests use of other methods at ¶0056. Holley et al. (hereafter Holley) in a testing environment ¶0007 of fig. 1 discloses a switch [T] connected in series to the resistor 100 to test switches 1-2 that are connected between source 10 and load 20 using a voltage sensor of BITE 50 while operating the load (see ¶0026-0027). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to add the switch as taught by Holley to the system of Tofigh so modified system can controllably (using 60) test sense resistor 82 of Tofigh while operating the load (see ¶0005-0006 of Holley).   
Regarding claim 2, Tofigh at fig. 4 and ¶0055 and ¶0071 discloses the system as recited in Claim 1, further comprising a feed input [LINE 52’] electrically connected to the SSPC FET switch.
Regarding claim 4, Tofigh at fig. 4 and ¶0055 and ¶0071 discloses the system as recited in Claim 1, further comprising a first current sense lead [lead above 82] extending from between the SSPC FET switch and the current sense resistor and a second current sense lead [lead below 82] extending from between the current sense resistor and the resistor.
Regarding claim 5, Tofigh at fig. 4 and ¶0055 and ¶0071 discloses the system as recited in Claim 4, further comprising a processing unit [56’] electrically coupled to the first and second current sense leads.
[56’] electrically coupled [as shown] to at least one of the switch or the SSPC FET switch.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



December 2, 2021